REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show a heat exchange tube bundle comprising: a first set of flat finned tubes arranged in a single row parallel to one-another; a second set of flat finned tubes arranged in a single row parallel to one-another, above said first set of flat finned tubes; a first conduit, having a first conduit vertical segment and a first conduit horizontal segment, said first conduit vertical segment and said first conduit horizontal segment in fluid communication with one-another; a bottom of said first conduit vertical segment in fluid communication with a bottom manifold; a top of said first conduit horizontal segment in fluid communication with bottoms of said second set of flat finned tubes; and a second conduit, having a second conduit horizontal segment and a second conduit vertical segment, said second conduit horizontal segment and said second conduit vertical segment in fluid communication with one-another; a bottom of said second conduit horizontal segment in fluid communication with tops of said first set of flat finned tubes; a top of said second conduit vertical segment in fluid communication with a top manifold; said second set of flat finned tubes separated by said first conduit horizontal segment and said second conduit horizontal segment; said first conduit horizontal segment located above said second conduit horizontal segment.
The closest prior art of record Bugler (US2017/0363358A1) teaches an air-cooled condenser (Figure 3) comprising a first set of finned tubes (4) being connected between a lower manifold (6) and an upper manifold (8) (Figure 3) and an additional set of tubes (4) arranged in a parallel manner to form an A-shaped condenser assembly (Figure 3).  Bugler fails to teach the specifics of the second set of tubes being arranged above the first set of tubes and the associated vertical and horizontal segments as outlined above.  There would be no motivation to further modify Bugler without utilizing impermissible hindsight reasoning. The next closest prior art of record Bodas (US2010/0276129) teaches a first set of tubes (203) located below a second set of tubes (204), wherein the two sets are interconnected by tubing (210, 211).  Bodas fails to specifically teach the vertical and horizontal segments and their associated connection points, as outlined above.  Another prior art Gerz (US4190102) again teaches a first set of tubes located below an upper set of second tubes and interconnected by tubing (Figure 1).  However, Gerz also fails to specifically teach the vertical and horizontal segments and their associated connection points, as outlined above.  The remaining cited prior art (refs B, C) on the form PTO-892 teach various configurations of steam condensers, but none teach the specific configuration of the second set of tubes being arranged above the first set of tubes and the associated vertical and horizontal segments as outlined above. Therefore, the other cited prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus, the applicants’ invention is novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-77407740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS RUBY/Primary Examiner, Art Unit 3763